 In the Matter of THE WESTERN AND SOUTHERN LIFE INSURANCE COM-PANYandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY IN-SURANCE AGENTS' UNION #23230 (AFL), CLEVELAND, OHIOIn the Matter of THE WESTERN AND SOUTHERN LIFE INSURANCE COM-PANYandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY IN-SURANCE AGENTS' UNION #23247 (AFL), NEWARK, OHIOIn the Matter of THE WESTERN AND SOUTHERN LIFE INSURANCE COM-PANYandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY IN-SURANCE AGENTS' UNION #23286 (AFL), ZANESVILLE, OHIOCases Nos. R-4892 Through R-1894, respectively.Decided March 11,1913Jurisdiction:life insurance industry.Investigation and Certification of Representatives:existence of question : failureto answer union's letter requesting recognition; election necessary.UnitAppropriate for Collective Bargaining:industrial agents employed ateach of 3 district offices of the Company, including their respective subdistrictofficers,but excluding in each instance office clerks, cashiers, managers,assistantmanagers, and ether supervisory employees ; no controversy as to.Messrs. Max W. Johnston, John A. Hull, Jr.,andJohn R. Hill,forthe Board.Mr. George L. Russ,ofWashington, D. C.,and.Mr. John L. Mc-Carthy,of Lakewood, Ohio, for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by American Federation of Industrialand Ordinary Insurance Agents' Union #23230 (AFL), Cleveland,Ohio; American Federation of Industrial and Ordinary InsuranceAgents' Union .^*23247 (AFL), Newark, Ohio; and American Fed-eration of Industria; and Ordinary Insurance Agents' Union #23286(AFL), Zanesville, Oh(,' herein collectively called the Union, eachalleging that a question affecting commerce had arisen concerningthe representation of employs es of The Western and Southern LifeInsurance Company, herein caliccl the Company, at its district offices1The Union's name appears herein as it was as tended at the hearing.48 N. L. R. B., No. 6.23 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Cleveland, Newark, and Zanesville, Ohio, respectively, the NationalLabor Relations Boardprovidedfor an appropriate hearing upondue notice before Charles E. Persons, Trial Examiner. Said hearingwas held at Cleveland, Ohio, on February 15 and 16, 1943.. Althoughduly served with notice, the Company did not appear at the hearing.The Union appeared, participated, and all parties were afforded fullopportunity to be heard,,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Western and Southern LifeInsuranceCompany is an Ohiocorporation.Itmaintains its home officeand principal place ofbusiness in Cincinnati, Ohio.The Companyis engaged in eightStates in the business of issuing both ordinary and industrial lifeinsurance.Subject to the supervision of its Board of Directors, theCompany's business is managed and directedat itshome office inCincinnati.As of December 31, 1941, the total assets of the Companywere $203,-339,007.04 and its total insurance in force was $1,082,622,518.00.The Company has district offices in Illinois, Indiana, Kentucky,Michigan, Missouri, Ohio, Pennsylvania, and West Virginia.It owns$1,654,467.73 worth of mortgage investments on farm propertylocatedin 8 States and $69,621,289.06 worth of mortgages on non-farmproperties in 21 States.From the foregoing it is clear that, in addi-tion, to insuring the lives of its policyholders, the Companyengagesin. a diversified and widespread investment business.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Industrial and Ordinary Insurance Agents'Union #23230, #23247, and #23286, affiliated with the ki . ,i-ieanFederation of Labor, are labor organizations, adrriltting to member-ship employees of the Company.III.THE QUESTION CONCERNINrj REPRESENTATIONAt various times prior to November 20, 1942, the Union sent lettersto the home office of the Compan - in Cincinnati, informing the Com-pany that it represented a mi Jority of the industrialagents at the THE WESTERN AND SOUTHERN LIFE INSURANCE CO.25district offices in Cleveland, Newark, and Zanesville, Ohio, respec-tively, and requesting recognition as their bargaining representative.,The Company did not reply to these requests.Testimony in the record indicates that the Union represents a sub-stantialnumber of employees in the units hereinafter foundappropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Union seeks separate units composed of the industrial agentsemployed at each of the 3 district offices, including their respectivesubdistrict offices, but excluding office clerks, cashiers, managers, as-sistantmanagers, and other supervisory employees.The Companydid not appear at the hearing and, consequently, has taken no positionwith respect to the propriety of these units.The record indicatesthat the Union has about 100 locals organized throughout the countryand has about 60 contracts with various insurance companies, all ofwhich were negotiated on a district basis.This number includes anumber of locals in Ohio which are also organized on a district basis.The record indicates that the Company has divided the territory inwhich it operates, into several major areas, each of which -is dividedinto divisions under the supervision of a superintendent of agency.The divisions in turn are composed of district- offices and subdistrictoffices, which are supervised by managers and superintendents.Theareas and the divisions do not necessarily coincide with State bound-aries. 'There is no administrative officer of the Company in chargeof the State of Ohio in its entirety.Because of these facts, we findthat the district units requested by the Union are appropriate.3Ourpresent finding in this .regard does not, however, preclude a laterfinding that a larger unit is appropriate for collective bargainingpurposes.We find that all'industrial agents of the Company employed at(1) the Cleveland district office, including the West Cleveland, Lake-wood, North Cleveland, and South Cleveland sub-district offices; (2)the Newark district office, including the Lancaster sub-district office;(3) the Zanesville district office, including the Cambridge, Coshocton,and New Lexington sub-district offices; respectively, but excludingin each instance office clerks, cashiers, managers, assistant managers,2 This testimony was to the effect that the Union represents 34 of a total of approximately60 'employees in the Cleveland district;13 of -approximately 20 in the Newark district ;and 15 of approximately 20 in the Zanesville district.-3 SeeMatter of The Prudential Insurance Company of America-Branch Offices Toledo,Ohio andAmericanFederation of Industrial and Ordinary Insurance Agents' Unionx#23039,Toledo,Ohio(A. F. of L.),46 N. L. It. B. 430,and cases cited therein. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other supervisory employees, constitute separate units appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the employeesin the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein,' subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby-DIRECTED that, as . part of the investigation' to ascertain repre-sentatives' for the purposes of collective bargaining with The Western-and Southern Life Insurance Company, separate elections by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region, act-ing in'this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily 'laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause, to determine (1) whether or not the employeesin the appropriate unit in the Cleveland district desire to be repre-sented by American Federation of Industrial and Ordinary InsuranceAgents'- Union #23230, Cleveland, Ohio; and (2) to determine whetheror not the employees in the appropriate unit in the Newark districtdesire to be represented by American Federation of Industrial andOrdinary Insurance Agents' Union #23247, Newark, Ohio, and (3)to determine whether or not the employees in the appropriate unit inthe Zanesville district desire to be represented by American Federationof Industrial and Ordinary Insurance Agents' Union #23286, Zanes-ville,Ohio, affiliated with the American Federation- of,Labor, for thepurposes of collective bargaining.`